                     Case 2:20-cv-02297-FMO-PVC Document 13 Filed 06/01/20 Page 1 of 3 Page ID #:49



                        1
                        2
                        3
                        4
                        5                                                                  JS-6
                        6
                        7
                        8
                        9                                       UNITED STATES DISTRICT COURT
                       10                                  CENTRAL DISTRICT OF CALIFORNIA
                       11
                       12 AMERICAN AUTOMOBILE                                 Case No. 2:20-cv-02297-FMO-PVC
                          ASSOCIATION, INC., a Connecticut
                       13 corporation,                                        ORDER GRANTING STIPULATION
                                                                              [12] FOR PERMANENT
                       14                          Plaintiff,                 INJUNCTION
                       15              vs.
                       16 STUARDO NUNFIO, individually and
                          doing business as AN FLATBED
                       17 TOWING., an entity of unknown form;
                          AN FLATBED TOWING., an entity of
                       18 unknown form; and DOES 1 through 10,
                          inclusive,
                       19
                                      Defendants.
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                         ORDER GRANTING STIPULATION FOR PERMANENT
                            2945/017601-0142
                            15060929 1 a06/01/20                        INJUNCTION
Rutan & Tucker LLP
attorneys at law
                     Case 2:20-cv-02297-FMO-PVC Document 13 Filed 06/01/20 Page 2 of 3 Page ID #:50



                        1             Pursuant to the Stipulation for Permanent Injunction entered into by and
                        2 between Plaintiff American Automobile Association, Inc. (“Plaintiff”), by and
                        3 through its counsel, on the one hand, and defendants STUARDO NUNFIO,
                        4 individually and doing business as AN FLATBED TOWING, and AN FLATBED
                        5 TOWING, an unregistered fictitious business name for STUADRO NUNFIO, on the
                        6 other hand. AAA and Defendants are collectively referred to herein as the “Parties.”
                        7             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
                        8             1.           Defendants, and each of them, their officers, directors, partners, agents,
                        9 servants, employees, attorneys, confederates, and all persons acting for, with, by,
                       10 through or under them, and any others within their control or supervision, and all
                       11 others in active concert or participation with the above, be permanently enjoined
                       12 from using AAA’s famous design mark that features the red “AAA” mark in an oval
                       13 surrounded by a blue orbit, U.S. Registration No. 5,036,379 (the “AAA Orbit
                       14 Mark”), and/or the famous design mark that features red and blue arrows on the
                       15 sides of tow trucks and other emergency services vehicles, U.S. Reg. No. 2,693,460
                       16 (the “AAA Striping Mark”), used in connection with a number of services, including
                       17 but not limited to emergency roadside services (collectively, the “AAA Marks”) or
                       18 any other name or mark incorporating Plaintiff’s service marks, either alone or in
                       19 combination with other words or symbols, in the advertising, marketing, sales,
                       20 distribution, promotion, identification, or in any other manner in connection with
                       21 emergency roadside services, including but not limited to towing services, and other
                       22 related services at any locality in the United States;
                       23             2.           Defendants, and each of them, their officers, directors, partners, agents,
                       24 servants, employees, attorneys, confederates, and all persons acting for, with, by,
                       25 through or under them, and any others within their control or supervision, and all
                       26 others in active concert or participation with the above, be permanently enjoined from
                       27 using the AAA Marks or any other name or mark incorporating Plaintiff’s service
                       28 marks in any form or manner that would tend to identify or associate defendants’
                                                                            -2-
                            2945/017601-0142             ORDER GRANTING STIPULATION FOR PERMANENT
                            15060929 1 a06/01/20                        INJUNCTION
Rutan & Tucker LLP
attorneys at law
                     Case 2:20-cv-02297-FMO-PVC Document 13 Filed 06/01/20 Page 3 of 3 Page ID #:51



                        1 businesses or services with Plaintiff in the marketing, sale, distribution, promotion,
                        2 advertising, identification, or in any other manner in connection with any business,
                        3 including by defendants placing the AAA Marks on any service vehicle, using the
                        4 AAA Marks in internet advertising, or offering AAA discounts;
                        5             3.           Defendants, and each of them, their officers, directors, partners, agents,
                        6 servants, employees, attorneys, confederates, and all persons acting for, with, by,
                        7 through or under them, and any others within their control or supervision, and all
                        8 others in active concert or participation with the above, be enjoined during the
                        9 pendency of this action and permanently thereafter from representing to anyone
                       10 (either orally or in writing) that their businesses are affiliated with Plaintiff in any way
                       11 or are approved by AAA, including by defendants placing the AAA Marks on any
                       12 service vehicle, using the AAA Marks in internet advertising, or offering AAA
                       13 discounts;
                       14             4.           The Parties have had the opportunity to consult with legal counsel of
                       15 their choice and are fully informed and aware of the legal effect and consequences of
                       16 this Stipulated Injunction;
                       17             5.           The action is dismissed. The Court shall retain jurisdiction to enforce
                       18 the provisions set forth in this injunction.
                       19             IT IS SO ORDERED.
                       20
                            Dated: June 1, 2020                                                 /s/
                       21                                                           Hon. Fernando M. Olguin
                                                                                    United States District Court Judge
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                           -3-
                            2945/017601-0142            ORDER GRANTING STIPULATION FOR PERMANENT
                            15060929 1 a06/01/20                       INJUNCTION
Rutan & Tucker LLP
attorneys at law
